DETAILED ACTION

Claims 1 and 11-14 have been amended. New claim 15 has been added. Claims 1-15 remain pending in the application.
Claims 1 and 11-13 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant's arguments with respect to amended claims regarding invoking 112(f) for claim 13 previously set forth in the Non-Final Office Action have been fully considered but respectfully found not persuasive.

In the remarks, applicant argues in substance that:
1) the “controller” does not fall under the generic placeholder that would be interpreted as a means-plus function claim;
2) the “controller” has been used in some U.S. registered patents without invoking 112(f).

Regarding 1), the examiner respectfully submits that applicant has overlooked the fact that “controller” is equivalent to “control unit” that falls under the generic place holder that could be interpreted as a means-plus function claim;

Regarding 2), the examiner respectfully submits that applicant has overlooked the fact that office determines whether a generic place holder invokes 112(f) or not based on the guidance of MPEP, not other U.S. registered patents.

Therefore, applicant’s arguments have been respectfully found not persuasive.

Applicant's arguments with respect to amended claims regarding rejection under 35 U.S.C. § 103 have been fully considered but respectfully found not persuasive.

Applicant amended independent claims to specify:
calculating a correction value after a predetermined process is ended;

In the remarks, applicant argues in substance that:
1) Stoddard does not explicitly teach switching from a control based on the output value of the real sensor to a control based on the output value of the virtual sensor after the correcting the output value of the virtual sensor because Stoddard does not explicitly teach the output value of the virtual sensor is corrected.
2) The combination of Stoddard and Ganesamoorthi does not explicitly teach the correction value is calculated after a predetermined process is ended.

Regarding 1), while the examiner agrees that Stoddard does not explicitly teach the output value of the virtual sensor is corrected. However, the examiner respectfully submits that Stoddard is only relied on teaching switching from a control based on the output value of the real sensor to a control based on the output value of the virtual sensor, is not relied on teaching the output value of the virtual sensor is corrected. Ganesamoorthi is relied on teaching the output value of the virtual sensor is corrected (column 4 lines 24-25 virtual sensor 14, Fig. 2 column 5 line 10 – column 6 line 66, Correct(t) based on the difference of output of virtual sensor 14 and measured real sensor value is calculated and combined with output of virtual sensor to produce the adjusted output of the virtual sensor), as indicated in previous office action.

Regarding 2), the examiner respectfully submits that applicant has overlooked the fact that Ganesamoorthi teaches the correction value is calculated after a predetermined process is ended (Fig. 2 column 5 line 10 – column 6 line 66, column 3 lines 15-30, Correct(t) based on the difference of output of virtual sensor 14 and measured real sensor value is calculated and combined with output of virtual sensor to produce the adjusted output of the virtual sensor; the system operates continuously during operation, the process parameter is measured by real sensor at different times  - at different process steps, the output value of the virtual sensor is adjusted continuously after each process parameter measurement is done- after each predetermined process is ended).

Therefore, Applicant's arguments have been respectfully found not persuasive.

The teachings of Stoddard, Ganesamoorthi and Hu as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.

Another iteration of claim analysis has been made.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard US 6207937 B1, in view of Ganesamoorthi US 6760716 B11.

Regarding claim 1, Stoddard teaches a control method comprising:
controlling a control target based on an output value of at least one of a real sensor and a virtual sensor during execution of the predetermined process (column 10 lines 38-47, controlling a setpoint temperature value based on thermocouple sensing values; column 20, lines 24-40 Upon the detection of a failure of the non-virtual temperature sensor, the temperature control system automatically switches to virtual temperature sensor corresponding to the actual sensor as a control system input),
wherein the controlling includes: controlling the control target based on an output value of the real sensor while monitoring a failure of the real sensor (column 20, lines 24-40 Upon the detection of a failure of the non-virtual temperature sensor, the temperature control system automatically switches to virtual temperature sensor corresponding to the actual sensor as a control system input); and
switching from a control based on the output value of the real sensor to a control based on the output value of the virtual sensor (column 20, lines 24-40 Upon the detection of a failure of the non-virtual temperature sensor, the temperature control system automatically switches to virtual temperature sensor corresponding to the actual sensor as a control system input).
Stoddard does not explicitly teach:
calculating a correction value after a predetermined process is ended;
wherein the calculating includes correcting an output value of the virtual sensor, and
correcting an output value of the virtual sensor with the correction value when the real sensor fails.
Ganesamoorthi teaches:
calculating a correction value after a predetermined process is ended (Fig. 2 column 5 line 10 – column 6 line 66, column 3 lines 15-30, Correct(t) based on the difference of output of virtual sensor 14 and measured real sensor value is calculated and combined with output of virtual sensor to produce the adjusted output of the virtual sensor; the system operates continuously during operation, the process parameter is measured by real sensor at different times  - at different process steps, the output value of the virtual sensor is adjusted continuously after each process parameter measurement is done- after each predetermined process is ended); and
wherein the calculating includes correcting an output value of the virtual sensor (column 4 lines 24-25 virtual sensor 14, Fig. 2 column 5 line 10 – column 6 line 66), Correct(t) based on the difference of output of virtual sensor 14 and measured real sensor value is calculated and combined with output of virtual sensor to produce the adjusted output of the virtual sensor), and
correcting an output value of the virtual sensor with the correction value when the real sensor fails (column 3 lines 15-30, the output value of the virtual sensor is adjusted continuously until new real sensor measurement is available. Whether or not adjusting the output value of the virtual sensor before the real sensor fails is mere design choices choosing from limited two options that is not patentable. See MPEP 2143(I).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoddard to incorporate the teachings of Ganesamoorthi because they all directed to implementing virtual sensor in process control. Correcting the output value of virtual sensor with correction value will help provide more accurate virtual sensor output value.
Stoddard teaches:

    PNG
    media_image1.png
    633
    764
    media_image1.png
    Greyscale

column 10 lines 38-47
…, each of the controllers 96, 98, and 100 concurrently receives a plurality of data values indicative of the temperature values sensed by the thermocouples 36 and 42. The set-point temperature value and the thermocouple data values are applied to a dynamic model respectively associated with each of the controllers 96, 98, and100, to generate respective output control values, generally illustrated at lines 160, 165, and 170.
column 20, lines 24-40
The thermocouple input values shown logically at line 2135 are dependent on the state of the failure output 2195 of the thermocouple failure detection logic 2185. Under normal operating conditions in which the thermocouple input values at line 2180 accurately reflect the temperatures of the thermocouples 36, 42, the thermocouple switch logic 2170 effectively through-connects these values for input to the controller 2160 at line 2165. When a profile thermocouple or a corresponding component fails, this failure is detected by the thermocouple failure detection logic 2185 that, in turn, provides the failure output at line 2195 to at least the thermocouple switch logic 2170. In response to the failure output at line 2195, the thermocouple switch 2170 inhibits the through-connection of the failed thermocouple input and substitutes the virtual thermocouple input that corresponds to the failed thermocouple input to line 2165 for use by the controller 2160. …
Ganesamoorthi teaches:
column 5 line 10 – column 6 line 66
…, the combiner network 16 may operate continuously during operation of the process 12 even though the actual value of the process parameter x is only measured periodically or at various regularly scheduled or non-regular times so as to adjust the output y of the model 14 continuously during operation of the process 12.

    PNG
    media_image2.png
    733
    1069
    media_image2.png
    Greyscale

…, in FIG.2, it will be understood that the process parameter x can be measured at different times by a network analyzer or any other sensing device or process and that the values of the parameter x are provided to a measurement input of the adaptive predictive model 10 in any desired manner, such as automatically or via operator input, and are stored as necessary. Additionally, an indication of the time at which the measurement was taken or the sample delay (called a Delay variable) is provided to the adaptive predictive model 10.
…, combiner network 16a includes a correction block that determines a correction factor and a combiner that combines the correction factor to the output (…) to produce the adjusted output y.sub.adj. …
The output y(t) of the delay unit 20 is provided to a negative (inverting) input of a summer 22 where it is subtracted from the measured process parameter x(t). The summer 22 produces an error signal e(t) which is a correction factor that reflects the difference between the actual value for the process parameter x at the time t and the predicted value of this parameter produced by the model 14 for the time t. Thus, in this case, the output of the summer 22 can be expressed as e(t)=x(t)-y(t-Delay).
…, the limit detector 24 passes the value of the error signal e(t)to a filter 26 which may be, for example, a smoothing or other low pass filter used to smooth the transitions in the error signal e(t) to thereby create a smoother adjustment to the output of the model 14. In effect, the filter 26 offsets the effect of noise and high frequency transitions in the process parameter x. …
…, the filter 26 creates a final correction factor Correct(t) and provides the Correct(t) signal to a summer 28 (the combiner) which, in turn, sums the correction factor Correct(t) with the output y(t) of the model 14 to produce the adjusted output y.sub.adj. In this case, the adaptive predictive model 10 implements the equations provided below.
e(t)=x(t)-y(t-Delay)
Correct(t)=a1*Correct(t-Delay)+a2*e(t)
y.sub.adj (t+k)=y(t+k)+Correct(t) for 0.ltoreq.k&lt;Delay
 wherein:
Correct(t)=the correction factor for the time t;
y(t)=the predicted value produced by the model 14 at the time t;
x(t)=the actual value of the process parameter x at the time t as determined by an analyzer, lab analysis or other measurements;
y.sub.adj =the adjusted predicted value of the process parameter x;
a1 and a2=coefficients of a filter (e.g., the filter 26); and
k=execution rate of the predictive model.
column 4 lines 24-25
…, the predictive model 14 may be a virtual sensor, …
column 3 lines 15-30
The combiner network may include a correction block 15 that determines a correction factor and a summer that sums the correction factor to the predicted value of the process parameter to produce the adjusted predicted value of the process parameter. The correction factor may be generated by a correction block that includes a delay unit coupled to 20 the predictive model to delay the predicted value of the process parameter by, for example, a sample delay to make it time coincident with the current process parameter measurement. The result of the comparison may be processed and filtered to generate the correction factor which is 25 summed to the current output of the predictive model to generate an adjusted value for the current time. The same correction factor may be maintained and summed with subsequent outputs of the predictive model until a new process parameter measurement is available.

Regarding claim 2, Ganesamoorthi further teaches the calculating the correction value includes storing the correction value calculated in the calculating the correction value in association with the predetermined process (column 3 lines 15-30, the output value of the virtual sensor is adjusted continuously until new real sensor measurement is available using stored correction value; column 6 lines 50-67 correction value at (t-delay) are stored for next adjustment).

Regarding claims 3 and 7, Stoddard further teaches the real sensor is a temperature sensor, and the control target is a heater (column 9 lines 39-54, the real sensor is a thermal couple and the control target is the heating element).

Regarding claim 9, Stoddard further teaches the output value of the virtual sensor is calculated based on the output value of the real sensor at a plurality of time points when the real sensor does not fail (Column 20, lines 8-13, Each dynamic thermocouple model is designed to provide a virtual thermocouple output that accurately tracks what the thermocouple data input to the controller 2140 for a particular thermocouple input would have been if the particular thermocouple input had not been subject to a hardware failure.).

Regarding claim 10, Ganesamoorthi further teaches the predetermined process includes a plurality of steps, and the correction value is calculated for each of the steps (column 5 line 10 – line 17, column 3 lines 15-30, the system operates continuously during operation, the process parameter is measured by real sensor at different times  - at different process steps, the output value of the virtual sensor is adjusted continuously after each process parameter measurement is done- after each predetermined process is ended).

Regarding claims 11 and 12, Stoddard and Ganesamoorthi together teach the claimed control method. Therefore, they teach the measurement method steps and control device for implementing the control method.

Regarding claim 13, Stoddard and Ganesamoorthi together teach the claimed control method. Therefore, they teach the heat treatment apparatus for implementing the control method.
In addition, Stoddard further teaches:
a processing container (Fig. 1A, process tube 14); 
a substrate holder that holds a plurality of substrates (Column 7, lines 8-9, The wafer load 20 preferably includes a plurality of boats 26 that, for example, are formed of quartz or silicon carbide) substantially horizontally at predetermined intervals along a vertical direction in the processing container (Column 6, lines 56-58, Although the reactor of Fig. 1A is shown in a vertical orientation, the thermal reactor 12 can be oriented horizontally or vertically); 
a plurality of heaters that are divided along the vertical direction and heat the substrate held in the processing container (Column 7, lines 16-17, The thermal reactor 12 also includes one or more heating elements 30 that surround the process tube 14);
a plurality of temperature sensors provided corresponding to the plurality of heaters along the vertical direction (Column 7, lines 37-42, Temperature feedback and/or inputs for use in controlling the processing temperatures are derived from at least two sources: a plurality of spike thermocouples 36 and a plurality of profile thermocouples 42); and 
a controller configured to execute a control process (Column 10, lines 42-47, The set-point temperature value and the thermocouple data values are applied to a dynamic model respectively associated with each of the controllers 96, 98, and 100, to generate respective output control values, generally illustrated at lines 160, 165, and 170).

Regarding claim 14, Ganesamoorthi further teaches wherein the correction value is calculated after the predetermined process is ended, based on the output value of the real sensor and the output value of the virtual sensor when the predetermined process is executed (Fig. 2 column 5 line 10 – column 6 line 66, Correct(t) based on the difference of output of virtual sensor 14 and measured real sensor value is calculated).

Regarding claim 15, Ganesamoorthi further teaches the predetermined process includes a plurality of steps, and the correction value is calculated after an end of each step (column 5 line 10 – line 17, column 3 lines 15-30, the system operates continuously during operation, the process parameter is measured by real sensor at different times  - at different process steps, the output value of the virtual sensor is adjusted continuously after each process parameter measurement is done- after each predetermined process is ended).

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard in view of Ganesamoorthi as applied to claims 1-3, 7 and 9-14 above, further in view of Hu US 20170161953 A12.

Regarding claim 4, Ganesamoorthi further teaches the correction value is smoothed with differences between the output value of the real sensor and the output value of the virtual sensor at a plurality of time points (column 5 line 10 – column 6 line 66, smoothing filter 26 to calculate Correct(t)=a1*Correct(t-Delay)+a2*e(t)).
Neither Stoddard nor Ganesamoorthi explicitly further teaches the correction value is an average value of differences between the output value of the real sensor and the output value of the virtual sensor at a plurality of time points.
Hu teaches the correction value is an average value of differences between the output value of the real sensor and the output value of the virtual sensor at a plurality of time points ([0073] average of several batches samples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoddard and Ganesamoorthi to incorporate the teachings of Hu because they all directed to implementing virtual sensor in process control. Using average value will help smooth the output value of the virtual sensor.

claims 5, 6 and 8 recite similar limitations to that of claims 9, 10 and 4 respectively therefore is rejected on the same basis respectively.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T./
Patent Examiner, Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Stoddard and Ganesamoorthi are the prior arts of record
        2 Hu is the prior arts of record